Citation Nr: 1228025	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  06-33 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for degenerative disc disease (DDD) of the lumbosacral spine, to include whether a separate rating for radiculopathy of the left lower extremity is warranted prior to October 5, 2011.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 5, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1981 to September 1984. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which increased the disability rating for the Veteran's DDD of the lumbar spine to 40 percent, effective from September 27, 2004, the date of receipt of the claim for an increased rating.  The RO in Providence, Rhode Island, currently has jurisdiction of the claims file.

As support for his claim, the Veteran testified at a hearing at the RO in May 2007, before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  The transcript of the hearing is of record. 

In January 2008, April 2010, and again in August 2011, the Board remanded the increased rating claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  Also in April 2010, the Board assumed jurisdiction of a claim for a TDIU, which has been raised by the Veteran's contentions that he was retiring from employment with the United States Postal Service (USPS) due to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A December 2011 rating decision of a Decision Review Officer (DRO) at that RO in Providence, Rhode Island, in pertinent part, granted a TDIU, effective October 5, 2011.  The DRO also granted a temporary total evaluation for DDD of the lumbar spine for the period dated from February 25, 2010, to March 31, 2011.  The DRO also granted service connection for radiculopathy, left lower extremity, and assigned the same an initial 10 percent rating, effective October 5, 2011.  


FINDINGS OF FACT

1.  During the entire appellate period, the Veteran's service-connected DDD of the lumbar spine is not productive of unfavorable ankylosis of any part of the spine, or incapacitating episodes of intervertebral disc syndrome (IVDS) requiring physician-prescribed bed rest of six weeks duration in any 12-month period.

2.  From September 27, 2004 to October 4, 2011, the Veteran's service-connected DDD of the lumbar spine is productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

3.  From August 1, 2009, to October 4, 2011, the Veteran has been precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for service-connected DDD of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5107, 5110(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.400(o)(2), 4.2, 4.6, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5242 (2011).

2.  The criteria for a separate 10 percent rating, but no higher, for neurologic impairment of the left lower extremity have been met, during the entire appellate period, from September 27, 2004 to October 4, 2011.  38 U.S.C.A. §§ 1155, 5103, 5107, 5110(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.400(o)(2), 4.2, 4.6, 4.7, 4.124a, 4.719, DC 8520 (2011).

3.  The schedular criteria for a TDIU have been met from August 1, 2009, to October 4, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103, 5107, 5110(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.400(o)(2), 3.340, 4.16, 4.25 (2011). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not in the record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim by the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to comply with 38 U.S.C.A.         § 5103(a), certain specific notice requirements must be met with respect to claims for an increased rating.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). Specifically, the Court held that VA must inform the claimant that in order to substantiate a claim, he or she must provide (or ask the VA to obtain) medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that such worsening has on the claimant's employment and daily life. 


Further, if the diagnostic code under which the claimant is currently rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by providing the evidence described above (such as a specific measurement or test result), then VA must give at least general notice of that requirement.  Additionally, VA must inform a Veteran that if he or she is assigned a higher rating, that rating will be determined by applying relevant diagnostic codes, which generally provide for disability ratings between 0 and 100 percent, based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   

Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision vacating and remanding the above-summarized decision of the Veterans Court.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). Specifically, the Federal Circuit held that only "generic notice," and not "Veteran-specific" notice is required under 38 U.S.C.A. § 5103(a) in response to the "particular type of claim."  With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated the decision of the Court insofar as it requires VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  Id.  Subsequent to the issuance of Vazquez-Flores v. Shinseki, the Court has issued several nonprecedential decisions holding that VA's failure to inform the claimant of the specific criteria in diagnostic codes or of potential "daily life" evidence does not constitute a notice defect and, instead, determined whether sufficient "generic notice" had been provided.  See, e.g., Elliott v. Shinseki, No. 07-2622, 2009 WL 3489035, *3 (Vet. App. Oct. 30, 2009) (memorandum decision); Dobbins v. Shinseki, No. 08-0205, 2009 WL 3232085, *3 (Vet. App. Oct. 9 2009) (memorandum decision); Dockery v. Shinseki, No. 08-1763, 2009 WL 3262549, *3-4 (Vet. App. Oct. 7, 2009) (memorandum decision). 

In this case, the Veteran was advised in an October 2004 letter, sent prior to the initial adjudication of his claim in April 2005, of the evidence and information necessary to substantiate his increased rating claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  The Veteran was specifically advised that the evidence must show that his disability had increased in severity, examples of types of lay or medical evidence that would substantiate such claim, and that he should provide any VA or private treatment records or provide sufficient information to allow VA to obtain such records.  The Veteran was specifically advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman, in an October 2008 letter, and he was specifically advised of the diagnostic code under which his disability was rated in a March 2009 letter. 

To the extent that the October 2008 and March 2009 letters were sent after the initial adjudication and, therefore, not timely, the claim was readjudicated in a September 2009 Supplemental Statement of the Case.  Thus, the timing defect has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related decisions, in view of the fact that any notice defects were cured and did not affect the essential fairness of the adjudication of the claim. 
With regard to the duty to assist, the Veteran's service treatment records and identified post-service treatment records have been obtained and considered, including those records maintained by the Social Security Administration (SSA).  In this regard, prior Board remand sought additional private treatment records and the record has been supplemented, numerous times, with such records.  During the current appellate period, the Veteran was afforded VA examinations in November 2004, February 2009, June 2010, and July 2011.  An addendum to the July 2011 examination report was submitted in October 2011. 

The Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the party who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claim.  The Veteran's representative and the VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating and sought information as to any outstanding treatment records.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Additionally, the Board finds there has been substantial compliance with its most recent August 2011 remand directives.  The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that additional private treatment records were obtained and associated with the claims file, including the Veteran's records maintained by the SSA.  The Veteran was also afforded an additional VA examination in July 2011, and an addendum to the same was filed in October 2011.  The RO later issued a Supplemental Statement of the Case in March 2012.  Thus, the Board finds that the RO substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claim. 


Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 



The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

By a May 1985 rating decision, the Veteran's lumbar spine disability was initially rated as 10 percent disabling, effective September 7, 1984; and by a May 1988 rating decision, the rating was increased to 20 percent, effective November 23, 1987.  Subsequent to the Veteran's September 2004 claim for an increased rating for his lumbar spine disability, by an April 2005 rating decision, the rating was increased to 40 percent, effective September 27, 2004.  By a December 2011 DRO rating decision, a temporary total evaluation was assigned pursuant to 38 C.F.R.       § 4.30, for convalescence related to surgery, for the period dated from February 25, 2011, to March 31, 2011.  Also, the DRO, in December 2011, granted service connection for radiculopathy of the left lower extremity and assigned the same an initial 10 percent rating, effective October 5, 2011.

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DCs 5237-5242 for lumbosacral strain and degenerative arthritis of the spine, respectively.  38 C.F.R. § 4.71a, DCs 5237, 5242.

Under the current regulations, all disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease. 



Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine 30 degrees of or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a total rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

Note 1 of the General Rating Formula for Diseases and Injuries of the Spine directs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id, Note 1.  Note 2 of the General Rating Formula for Diseases and Injuries of the Spine  provides that for VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id, Note 2.

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id, at Note 5. 

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a maximum 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest and treatment "prescribed by a physician."  Id. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Ratings for paralysis of the sciatic nerve are set forth at 38 C.F.R. § 4.124a, DC 8520.  A 10 percent disability rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent disability rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent disability rating is assigned for moderately severe incomplete paralysis.  A 60 percent disability rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent disability rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a. 

The Board now turns to the lay and medical evidence of record.  In the present case, the issue on appeal arises from a claim for an increased rating received on September 27, 2004.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed, in this case, September 27, 2003, until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R.           § 3.400(o)(2). 

In this regard, the record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)  

Specifically, as the Veteran is already in receipt of a 40 percent rating, the Board has reviewed the treatment records dated during the current appellate period seeking evidence of symptoms that warrant a rating higher than 40 percent.  A higher rating requires unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The Board also seeks, pursuant to the rating criteria, evidence as to whether there is neurological abnormality associated with the Veteran's lumbar spine disability.  Further, the Board seeks evidence to determine if the rating criteria are sufficient to rate the Veteran's lumbar spine disability, and if there is evidence that the Veteran was entitled to a TDIU prior to October 5, 2011.  

It is clear that the Veteran has experienced significant pain of the lumbar spine and has undergone extensive treatment for the same, including acupuncture, physical therapy, chiropractic care, injections, and surgery.  It is also clear that the Veteran has put forth great effort in updating his claims file with treatment records over the lengthy appellate period, and his responded to every request for additional information or evidence.  The Veteran's family, friends, and supervisors have submitted statements for the record on his behalf.  While the Board has indeed reviewed the entirety of the medical and lay evidence of record, the Board need not cite the Veteran's entire medical history as it pertains to his lumbar spine.  DelaCruz, 15 Vet. App. 143, at 148-49.

An undated chiropractic treatment record that is handwritten and somewhat difficulty to read indicates that the Veteran demonstrated 5 degrees of flexion, 2 degrees of extension, and 5 degrees each of lateral flexion and rotation.

VA treatment records dated in February 2004 indicate that the Veteran complained of low back pain radiating into the leg.  

Report of an October 2004 magnetic resonance imaging (MRI) revealed that the Veteran presented with a history of back pain and left leg radiculopathy.  The MRI revealed degenerative disc disease with right and left L5-S1 disc herniations.  

In a November 2004 statement, the Veteran's supervisor reported that she and the Veteran had discussed his ongoing treatment and preventative measures for back pain.  She reported that there had been instances wherein the Veteran used sick leave, one or two weeks at a time, as the Veteran was unable to stand upright.  She reported that the Veteran had cut back his hours in the past eight months.  
In a November 2004 statement, the Veteran's father reported that he had seen the Veteran on an almost daily basis since 1988.  He reported that he had observed the Veteran, approximately four or five times each year, in such extreme back pain that he was often unable to to work for as much as a week or more.  He reported that he had observed the Veteran, on the floor, on his hands and knees, in extreme pain; and that he had observed the Veteran sitting in a straight chair with a heating pad, only able to move from the bathroom to his bed.  

In November 2004, the Veteran's family physician reported that the Veteran's back brace caused increased urination.



On VA examination in November 2004, the Veteran reported that he used a back brace.  He reported that he sought chiropractic care and that he could not drive for long periods.  He reported that he worked as a mail carrier, and such required driving and walking.  He reported that while he was able to function, he had several attacks, three or four times a year, of back spasms which immobilized him.  He reported that he could lift approximately 25 pounds, but with sitting and standing, he must change positions every 15 to 20 minutes.  He reported some pain radiation.

Physical examination in November 2004 revealed that the Veteran was wearing an elastic back garment for support.  His straight leg raising was positive.  He demonstrated 30 degrees of twisting to the right, but twisting to the left was painful at 30 degrees.  He had side bending to 20 degrees in both directions, but complained of stiffness.  He could flex his back only to 30 degrees, and extension of the back was fixed at 10 degrees, in essence, there was no movement.  

In an April 2006 statement, one of the Veteran's treating professionals reported that the Veteran complained of lumbar pain with intermittent left leg radiculopathy, at present relatively stable with minimal radiculopathy.  He reported that the Veteran had negligible neurological deficit.  

By an October 2006 statement, the Veteran asserted that he sought a 50 percent rating for his lumbar spine disability.  He reported that he experiences pain with movement without regard to the limits of the range.  

At the time of the Veteran's May 2007 Board hearing, he reported that he sometimes had spasms that "knocked him flat out."  He reported that the worst episode was his last episode and that sometimes it happened two or three times each year.  He reported that it had been one and one-half years since the last episode.  He reported that he usually didn't run to the doctor's office or seek emergency treatment at the hospital.  He reported that if he was affected for more than three days, he needed a doctor's note to be out of work and would then go to the doctor's office.  He reported that he literally had to crawl in the front door of this chiropractor's office one time.  He reported that he wore a back brace that he had to keep drawn taught.  He reported that he didn't get much sleep when he was in excruciating pain, and that he sometimes had to crawl into his easy chair, outfitted with pillows and a heating pad.  He reported that he had to change positions often, sitting and walking.  He reported that he had numbness and tingling in the left leg.  He reported that he had frequent urination, and that he had to use the restroom at work often, but that he had a note from his doctor.  He reported that he worked through his moderate pain, and that other than scheduled medical appointment, he didn't miss a significant amount of time at work.  He reported that throughout the years, there were blocks of time where he was out for two weeks straight.  
 
In an August 2007 statement, one the Veteran's supervisors reported that he had daily contact with the Veteran and had witnessed the struggle he endured every day, as to his low back disability.  He reported that there was no doubt in his mind that the Veteran suffered constantly with the disability, and that he had only praise and admiration for the effort he provided the USPS and his customers on his route.  He reported that the Veteran had worked tirelessly to remain limber enough to complete his responsibilities and that he always used proper body mechanics to lift even the smallest of objects.  

In a September 2007 statement, one of the Veteran's friends reported that he had known the Veteran for 22 years and that the Veteran appeared to make excuses when he was asked to go fishing, something he and the Veteran used to do quite regularly together.  He reported that the Veteran had a regular routine at work and at home that allowed him to keep working.  He reported that such a routine involved the regular use of a back brace, heat, exercise, and pain medications.  He reported that the Veteran always sat with a heating pad when he visited him, and that he tried to get the Veteran to come out for a drive, just for a distraction and change of pace.  He reported that he used to see him walking on the local bicycle path with a grim look on his face, and that he is no longer able to do the things around the house that he needs to do.  

In October 2007, the Veteran's family physician reported that he had treated the Veteran for 20 years. He reported that the Veteran's pain was usually worse on the left, and was aggravated by different types of motion, such as getting out of bed.  He reported that the Veteran averaged 2-3 episodes of back pain each year, and that each episode required rest, heat, muscle relaxants, analgesics, TENS units, injections, and time off from work.  

Private physical therapy records dated in February 2008 indicate that the Veteran complained of progressively worse constant back pain, with episodes of his back "going out."  He was fearful of attempting any range of motion exercises, as he had experienced an exacerbation of his lumbar pain with an episode of coughing. Private physical therapy records dated in April 2008 indicate that the Veteran reported that he almost thrown his back out again over the weekend, and that such was the third time that year he had done so.  Private physical therapy records dated in May 2008 indicate that the Veteran reported that he had an acute episode of low back pain 2-3 weeks prior, that brought him to the floor.  He reported that he was crawling around his house and couldn't stand up, and that he was scheduled for a steroid injection the following week.  

Private treatment records dated in March 2008 indicate that the Veteran reported, during consultation for an unrelated ailment, that he had sharp low back pain and that "it goes out" at intervals.  He complained of occasional left leg discomfort, but no sharp, shooting, or radiating pain.  He reported that he worked out, that he did crunches and worked out with machines.  He reported that he walked as a letter carrier and he felt better if he did all of his exercises.  

In a June 2008 statement, the Veteran reported that he had been out of work on four occasions in the past year, due to his lumbar spine.  His private physician reported that the Veteran was unable to work for almost 20 days in May 2008 and could only return to work as tolerated.  The Veteran also reported that he had been out of work for 10 days in April 2008. 

Records associated with the Veteran's claim under the Family and Medical Leave Act (FMLA), in July 2008, indicate that one of the Veteran's treating professionals reported that the Veteran may need to decrease his work schedule from time to time during exacerbations of pain; that there were no episodes of incapacitation; that he was undergoing steroidal injections; and that he was undergoing physical therapy for conditioning.

On VA examination in February 2009, the Veteran complained of progressively worse low back pain, and reported that in the past 12 months, he had called in sick a total of about once a month, with intermittent stretches of one to two weeks.  He reported that if he sat in his truck for more than 30 minutes, getting out became extraordinary difficult, and as a result, he alternated walking and driving at work.  He denied any bowel or bladder complaints.  He reported that he used a cane when his back was really bad.  He reported that he wore a lumbar orthosis, drawing it as tightly as he could.  He reported that he walked about one half of one mile or more, although he did so with pain.  

Physical examination in February 2009 revealed that the Veteran had a symmetric gait.  He demonstrated forward flexion to 15 degrees, and extension to 10 degrees, stopped by fear of causing increased low back pain.  He could tilt to the left to 10 degrees and to the right less than 5 degrees; and he could rotate to the left and right to less than 5 degrees.  All motions were accompanied by groans and protestations of pain, and all were repeated several times without change in either range of motion or in the degree of discomfort.  He was slightly tender; more so on the right, and had positive straight leg raising.  No neurological abnormalities were found.  The examiner concluded that when the Veteran's low back pain was more severe, he would in fact have some reduction in his range of motion, although probably not a great deal given his very limited flexion and extension.  He also concluded that the Veteran would have some further weakening of the muscle groups involved in the pain, specifically his abdominal muscles and paraspinal muscles, and that the combination of such, with fatigue, was more likely than not causing him to be unable to perform his usual tasks as a letter carrier for the USPS.

In a February 2009 statement, one of the Veteran's friends reported that he used to deliver her mail.  She reported that he had a great deal of difficulty, from time to time, performing his work duties, and that it was evident that merely getting in and out of his work truck involved pain on some level.  She reported that she had seen first-hand how debilitating his back spasms could be which left him crawling on the floor to the bedroom or bathroom.  She reported that he had to bring special pillows and a heating pad when visiting her home, and that he wore a back brace that left deep ridges on his skin.  

Private treatment records dated in April 2009 indicate that the Veteran complained of occasional tingling in the left foot, and denied any other symptoms as to the other three extremities.  

The USPS reported, in May 2009, that the Veteran performed his duties well and that he was usually the first employee to report for duty each day.  The Postmaster reported that due to medical issues relating to his back, the Veteran had on file a doctor's note requesting that he be allowed to work through his assignments without any long extended breaks such as lunch.  He reported that the Veteran usually worked though lunch and left work early based on his pain level for that day.

On VA examination in June 2010, the Veteran complained of progressively worse low back pain, treated with injections and prescription medication, with poor response.  He denied bladder or bowel conditions and complained of numbness and paresthesias radiating to the outside of the left leg.  He reported decreased motion, stiffness, and pain, without fatigue, weakness, and spasm.  He denied any incapacitating episodes of spine disease.  He reported that he used a brace and was able to walk one-quarter of one mile.  

Physical examination in June 2010 revealed that the Veteran presented with a stopped posture and an abnormal gait, described as slow, with a wide base of support.  There was kyphosis.  There was pain with motion and tenderness on the left and right lumbar spine, without spasm, atrophy, guarding, or weakness.  There was muscle spasm, localized tenderness, or guarding severe enough to be responsible for the abnormal gait.  He demonstrated flexion to 25 degrees, extension to 5 degrees, left lateral flexion to 5 degrees, left lateral rotation to 10 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 15 degrees, with objective evidence of pain on active range of motion.  There was no objective evidence of pain following repetitive motion, and no additional limitations after repetitive testing.  There were no neurological abnormalities found as to the right lower extremity, and decreased sensation found as to the left lower extremity.  The examiner reported that the Veteran was a retired mailman, since July 2009, due to his moderate chronic low back pain.  The examiner reported that the Veteran had increased absenteeism, difficulty bending and reaching forward, and difficulty lifting; and that he was unable to walk long distances and participate in sports or physical recreational activities.  

In a September 2010 addendum, the VA examiner reported that the Veteran did not have any associated neurological abnormalities.  

In a September 2010 statement, one of the Veteran's friends reported that she had known the Veteran for 20 years and that he once was an extremely energetic person who is not in chronic pain.  She reported that she had observed the Veteran in tears from doing the simplest things in life, and that surgery did not increase his ability to function.  

In a November 2010, the Veteran's employer, USPS, provided a statement indicating that the Veteran was unable to work a full day, unable to sit for a long period, and was allowed to cut breaks to reduce time in his vehicle.  He last worked on July 31, 2009.  

On VA examination in July 2011, the Veteran reported that he had experienced five episodes of incapacitating episodes in the past 12 months, each lasting "days to weeks."  He reported severe flare-ups of his spinal disease, every 2-3 weeks, precipitated by a wrong move, prolonged sitting, standing, or too much time in bed, and relieved by prescription medication and rest.  He reported that his flare-ups lasted 1-2 weeks and caused him to limit his physical activities.  

Physical examination in July 2011 revealed that the Veteran had a normal gait.  There was no joint swelling, effusion, laxity, or tenderness, and no joint ankylosis.  There was no objective joint abnormality, or no evidence of inflammatory arthritis.  There were no muscular abnormalities, including atrophy or spasm.  The Veteran demonstrated tenderness to deep palpation, and positive straight leg raising.  He demonstrated flexion to 28 degrees, extension to 18 degrees, right and left lateral flexion to 20 degrees, right rotation to 22 degrees, and left rotation to 22 degrees.  There was pain on motion throughout the entire range.  There was normal sensation in the right lower extremity, with dysesthesias described as intermittent numbness, tingling, and pain in the posterior thigh, calf, and distally to the foot.  There was normal sensation in the left lower extremity, without dysesthesias.  The examiner reported that the Veteran was not employed, and that he had retired in July 2009 due to his back problems.  He reported that the Veteran's lumbar spine had significant effects on his usual occupation in that he had decreased mobility, problems with lifting and carrying, weakness or fatigue, and pain.  He reported that Veteran's lumbar spine had moderate to significant effects on his usual daily activities.  The examiner concluded that the Veteran's lumbar and cervical spine, both service-connected disabilities, precluded him from substantial gainful employment.  

Private treatment records dated in November 2011 indicate that the Veteran presented with flexion and extension, both very limited by pain.

Upon consideration of the Veteran's medical and lay evidence, there is no indication that his spine is unfavorably ankylosed.  On no occasion of treatment did any physician or treating professional diagnose the Veteran with ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, as is required for a rating higher then 40 percent, specifically, a 50 percent or total rating, under the General Rating Formula for Diseases and Injuries of the Spine.  While the Veteran demonstrated extension to 10 degrees on VA examination in November 2004, and the examiner reported that such was in essence fixed extension, without movement, there is no indication that the examiner also reported evidence of symptoms to include difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching , as is required for unfavorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  Thus, such rating criteria may not serve as a basis for a rating higher than 40 percent in the present appeal.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

Further, there is no indication that the Veteran has experienced incapacitating episodes having a duration of at least six weeks during the past 12 months, in any 12-month period during the appellate period, as is required for a rating higher than 40 percent, specifically, a maximum 60 percent rating, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In this regard, the Veteran has offered testimony as to the numerous occasions during which his back caused him such pain that he missed work or that he was confined to his home, sometimes crawling on the floor.  However, there is no evidence that any episode required bedrest and treatment "prescribed by a physician" as required by the rating criteria to be considered an incapacitating episode.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  During his May 2007 Board hearing, the Veteran described the length of his periods of low back pain exacerbations that kept him from work and specifically reported that he did not seek medical treatment unless he was out of work for three of more days.  At the time of his July 2008 FMLA application, the Veteran's physician reported that there were no episodes of incapacitation.  On VA examination in June 2010, the Veteran denied any incapacitating episodes.  On VA examination in July 2011, he reported five incapacitating episodes in the past 12 months, each lasting "days to weeks."  There is no evidence that any of the Veteran's episodes, considering all self-reported episodes, were at least six weeks in duration in any 12-month period.  Thus, such rating criteria may not serve as a basis for a rating higher than 40 percent in the present appeal.  Id. 

Also, while there is evidence of functional loss due to pain of the lumbar spine that would otherwise warrant assigning a higher rating, such functional loss does not more nearly approximate unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, i.e., the symptomatology required for either a 50 percent disability rating or a total evaluation.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Mitchell, DeLuca, supra.  While the Veteran demonstrated extension to 10 degrees on VA examination in November 2004, which the examiner reported as in essence, fixed extension; and while his motion has been additionally limited by pain, with pain beginning during range of motion testing at zero, as demonstrated on VA examination in July 2011, no examiner has described any symptomatology tantamount to unfavorable ankylosis.  There has been no evidence of difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Thus, there is no basis for a rating higher than 40 percent in light of the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

Finally, the Board has considered separate ratings for neurologic and orthopedic manifestations of the Veteran's lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

The record reveals that, during the entire appellate period, beginning on September 27, 2004, there is evidence of lumbar spine pain that radiated into the Veteran's left lower extremity.  The December 2011 rating decision of the DRO granted service connection for radiculopathy of the left lower extremity, however, such was granted only as of October 5, 2011.  While there is conflicting evidence of record as to neurological impairment of the left lower extremity, the Veteran has consistently reported radiating pain, with numbness and tingling.  While in April 2006, the Veteran's disability was described as presently stable, with minimal radiculopathy and negligible neurological deficit, on VA examination in February 2009, the examiner noted that there were no neurological abnormalities found.  While the examiner, on VA examination in June 2010, reported that while there were no neurological abnormalities found as to the right lower extremity, there was decreased sensation as to the left lower extremity, he also reported, in his September 2010 addendum, that there were no neurological abnormalities present.   On VA examination in July 2011, it appears that the examiner confused the right and left extremities and attributed the Veteran's neurological symptoms to the right extremity, whereas at no other time during the appellate period has the Veteran complained of radiating pain, or numbness of tingling, of the right lower extremity.  



Based on the foregoing, considering the conflicting evidence of neurological impairment, the Board resolves the benefit of the doubt in favor of the Veteran and finds that his service-connected radiculopathy of the left lower extremity, analogous to mild incomplete paralysis of the sciatic nerve, has been present during the entire appellate period, in essence, since September 27, 2004, the date of the Veteran's claim.  See 38 C.F.R. § 4.124a, DC 8520.  There is no evidence of greater impairment at any time during the entire appellate period.  Specifically, the Veteran has only reported radiating pain, numbness, and tingling.  He has not described any functional limitations related to the left lower extremity. 

The Board does not find that there are any other separately diagnosed neurologic abnormalities, including bowel or bladder impairment, shown to be caused by or part of the service-connected mechanical low back pain.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On each instance of VA examination, he has denied bowel or bladder impairment.  While the Veteran asserted, at the time of his May 2007 Board hearing, that he draws his elastic support garment used to manage his lumbar spine pain as tightly as he can, and while his physician has reported that the use of the support garment causes urinary frequency, there is no evidence of separately diagnosed neurologic impairment of the bladder.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R.                § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  



The Board finds that the rating criteria contemplate the Veteran's lumbar spine disability.  His disability is clearly productive of severe pain, with resultant functional and neurological impairment, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's lumbar spine disability and referral for consideration of extraschedular rating is not warranted.

Based on the medical and lay evidence discussed above and the applicable law, the Board finds that at no time during the pendency of the appeal has the Veteran been entitled to a rating higher than 40 percent for his service-connected DDD of the lumbar spine.  Further, while he is entitled to a separate 10 percent rating for his resultant left lower extremity radiculopathy during the entire appellate period, since September 27, 2004, he is not entitled to a rating higher than 10 percent.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Hart, 21 Vet. App. at 505.


TDIU Prior to October 5, 2011

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 



If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

The Veteran claims that he is unable to work due to his service-connected DDD of the lumbar spine.  During the course of the appeal, the Veteran has offered his own lay statement and has submitted evidence from his friends, family, supervisors, and physicians, describing his difficulty in working prior to his retirement on July 31, 2009, due to his lumbar spine disability.  Such medical and lay evidence is discussed at length above.  While the RO, in a December 2011 DRO decision, granted the Veteran a TDIU as of October 5, 2011, the Board seeks evidence as to whether he is entitled to a TDIU prior to October 5, 2011.  Rice, 22 Vet. App. 447.  

Service connection is in effect for DDD of the lumbar spine, currently evaluated as 40 percent disabling; for DDD of the cervical spine, currently evaluated as 20 percent disabling; and for radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling.  The Veteran's combined disability rating is 60 percent, and when considering the Board's grant herein as to his radiculopathy of the left lower extremity, effective September 27, 2004, the 60 percent combined rating has been in effect during the entire appellate period.  While one of the Veteran's service-connected disabilities, his lumbar spine disability, is rated as 40 percent disabling, his combined rating, is not 70 percent or higher. 
However, the Veteran's DDD of the lumbar and cervical spine, with his radiculopathy of the left lower extremity, all result from a common etiology, for the purpose of one 60 percent disability.  38 C.F.R. § 4.16(a)(2).  The application of the combined ratings table in 38 C.F.R. § 4.25 yields a 57 percent rating, which in turn results in a single 60 percent rating, for the Veteran's service-connected disabilities resulting from a common etiology.  Accordingly, the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a), in that the Board may consider that the Veteran has one disability rated as 60 percent disabling, arising from his three disabilities that are the result of a common etiology, are met.

The question that remains is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran retired from his position as a letter carrier for the USPS on July 31, 2009, due to his lumbar spine disability.  On VA examination in February 2009, the examiner reported that the combination of the Veteran's lumbar spine pain and related muscle fatigue, specifically his abdominal muscles and paraspinal muscles, was more likely causing him to be unable to perform his usual tasks as a letter carrier for the USPS.  On VA examination in July 2011, the examiner concluded that the Veteran's lumbar and cervical spine, both service-connected disabilities, precluded him from substantial gainful employment.  

There is no negative evidence of record, in that there is no evidence that the Veteran was actually able to maintain substantially gainful employment at any time after July 31, 2009.  Thus, he is entitled to a TDIU as of August 1, 2009, the first day after his retirement from his position at the USPS.  The Board concludes that the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  As such, entitlement to a TDIU due to service-connected disabilities 


is granted as of August 1, 2009.  However, a TDIU is not warranted prior to August 1, 2009, as the Veteran was employed full time until July 31, 2009.


ORDER

A rating higher than 40 percent for DDD of the lumbosacral spine is denied.

A separate 10 percent rating, but no more, for neurologic impairment of the left lower extremity, is granted from September 27, 2004 to October 4, 2011. 

A TDIU is granted, effective from August 1, 2009 to October 4, 2011.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


